Breese, J. In all cases arising on awards where the question is, whether or not the arbitrator has exceeded his authority or the contrary, that question must depend upon the intention of the parties, to be drawn from the words-of the instrument of submission. It is a general rule unless the arbitrator makes his award of all matters submitted to him, the award is void, meaning only, where the submission is of several specific things. But where the submission is of all matters in difference, or of all disputes, without specifying them, the arbitrator need only make his award as to the things of which he had notice. If there are other things in controversy, not included in the award, but of which the arbitrator had not notice, yet the award is good. If, however, the arbitrator does not make his award of all matters within the submission of which'he has notice, the award is void in toto. Watson on Arbitration and Awards, 121. It will be perceived in this case, the submission is not of several specific things, or of all matters in difference, but of “• divers disputes and controversies,” without specifying the nature or character of any one of them. The intention of the parties, as we gather it from the language of the submission, is manifestly that either party may bring before the arbitrators any specific matter of dispute and difference, or all matters of dispute and difference between them, and that they shall decide upon such, and none other; hence the necessity, in order to resist the award, of alleging in the pleas, that the arbitrators had notice of other matters of difference, which were properly brought before them, specifying them. In neither of the pleas is it alleged that the arbitrators had notice of any other matter in dispute between the parties, than the state of their several accounts, and on that they have awarded fully, and that is not denied to have been a matter of dispute between the parties to the submission. If they desired a decision upon other matters, the parties should have brought them distinctly before the arbitrators. The judgment must be affirmed. Judgment affirmed.